Opinion issued February 11, 2014




                                       In The

                                Court of Appeals
                                       For The

                           First District of Texas
                              ————————————
                               NO. 01-12-00542-CV
                             ———————————
                           RICHARD ROSE, Appellant
                                          V.
MARK COLLINS, TARIK DEMBY, LORNA DURANT, TRACEY HELMS,
ROY CULBERSON, TANGELA LARKIN, PERCY LARKIN, AND LINDA
                    LARKIN, Appellees


                    On Appeal from the 295th District Court
                             Harris County, Texas
                       Trial Court Case No. 2006-32092


                           MEMORANDUM OPINION

      Appellant, Richard Rose, has failed to timely file a brief. See TEX. R. APP. P.

38.6(a) (governing time to file brief), 38.8(a) (governing failure of appellant to file

brief). After being notified that this appeal was subject to dismissal, appellant did
not adequately respond. See TEX. R. APP. P. 42.3(b) (allowing involuntary

dismissal of case).

      We dismiss the appeal for want of prosecution for failure to timely file a

brief. We dismiss any pending motions as moot.

                                PER CURIAM
Panel consists of Justices Keyes, Bland, and Brown.




                                        2